Case: 19-1718           Document: 77             Page: 1        Filed: 05/15/2020




            NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                          ______________________

             INTELLECTUAL VENTURES II LLC,
                       Appellant

                                          v.

    AISIN SEIKI CO., LTD., TOYOTA MOTOR
 CORPORATION, AMERICAN HONDA MOTOR CO.,
                     INC.,
                    Appellees
             ______________________

                                2019-1718
                          ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2017-
 01538, IPR2018-00443.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - -

             INTELLECTUAL VENTURES II LLC,
                       Appellant

                                          v.

   TOYOTA MOTOR CORPORATION, AISIN SEIKI
                 CO., LTD.,
                  Appellees
Case: 19-1718    Document: 77     Page: 2     Filed: 05/15/2020




 2       INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.



                  ______________________

                        2019-1719
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01495.
                  ______________________

                  Decided: May 15, 2020
                  ______________________

    PAUL A. STEWART, Knobbe, Martens, Olson & Bear,
 LLP, Irvine, CA, argued for appellant. Also represented by
 EDWARD M. CANNON, DAVID GERARD JANKOWSKI.

    JAMES R. BARNEY, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for all
 appellees. Appellee Toyota Motor Corporation also repre-
 sented by JOSHUA GOLDBERG, WILLIAM PRATT, DAVID
 REESE.

     ERIC W. SCHWEIBENZ, Oblon, McClelland, Maier &
 Neustadt, LLP, Alexandria, VA, for appellee Aisin Seiki
 Co., Ltd. Also represented by JOHN SHERMAN KERN.

     JOHN CARACAPPA, Steptoe & Johnson, LLP, Washing-
 ton, DC, for appellee American Honda Motor Co., Inc. Also
 represented by JAMES RICHARD NUTTALL, Chicago, IL.
                  ______________________

 Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.
 O’MALLEY, Circuit Judge.
     Patent Owner Intellectual Ventures II LLC (“Intellec-
 tual Ventures”) appeals from final written decisions of the
 United States Patent Trial and Appeal Board (“the Board”)
Case: 19-1718    Document: 77      Page: 3      Filed: 05/15/2020




 INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.      3



 in two inter partes review proceedings, IPR2017-01495 and
 IPR2017-01538, 1 challenging claims 24–27 of U.S. Patent
 No. 7,928,348 (“the ’348 patent”). Aisin Seiki Co., Ltd.,
 Toyota Motor Corporation, and American Honda Motor
 Co., Inc. (collectively, “Aisin”) were the petitioners in
 IPR2017-01538, whereas Aisin Seiki Co., Ltd. and Toyota
 Motor Corporation initiated IPR2017-01495. The Board
 found the challenged claims unpatentable as obvious over
 several combinations of prior art references. For the rea-
 sons stated below, we affirm.
                       I. BACKGROUND
     Resolution of this appeal does not require a detailed
 recitation of the various prior art references and grounds
 of unpatentability addressed in the Board’s decisions. Ac-
 cordingly, only the facts relevant to this appeal are dis-
 cussed below.
                     A. The ’348 Patent
     The ’348 patent, titled “Electromagnetic Device with
 Integrated Fluid Flow Path,” issued on April 19, 2011. It
 discloses fluid-cooled electromagnetic devices that contain
 parts that are substantially encapsulated in a monolithic
 body of a phase change polymer and include heat-exchange
 mechanisms. In particular, the patent relates to motors,
 generators, and transformers cooled by a fluid coolant. By
 preventing cooling liquids from contacting portions of the
 device directly, corrosion of, or damage to, parts of the de-
 vice is avoided. ’348 patent, col. 2 ll. 6–37. The disclosed
 devices include a magnetically inducible core, at least one
 electrical conductor, a monolithic body, a fluid pathway at
 least partially embedded in the monolithic body, and inlets




     1    This proceeding was consolidated with IPR2018-
 00443.
Case: 19-1718      Document: 77    Page: 4     Filed: 05/15/2020




 4        INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.



 and outlets in the fluid pathway. Id., col. 25 ll. 5–14. Claim
 24, the only independent claim at issue, recites:
     24. A fluid conveying mechanism comprising:
         a) an electromagnetic field-functioning de-
         vice having a magnetically inducible core
         and at least one electrical conductor that
         creates a magnetic field in the core when
         electrical current is conducted through the
         conductor;
         b) a monolithic body of injection molded
         thermoplastic material substantially en-
         capsulating the at least one conductor; and
         c) a fluid pathway at least partially embed-
         ded in and integral with the monolithic
         body, with a least one of a fluid inlet into
         the pathway and a fluid outlet from the
         pathway being formed in the body of injec-
         tion molded thermoplastic, and the path-
         way through the body being confined
         within the body.
 ’348 patent, col. 25 l. 3–col. 26 l. 3. Dependent claim 27
 recites:
     27. The fluid conveying mechanism of claim 24
     wherein said at least one of a fluid inlet and a fluid
     outlet is in the form of a plumbing fitting.
Id., col. 26 ll. 12–14.
      The ’348 patent teaches that the fluid cooling pathways
 can be made through injection molding, wherein molten
 polymer is injected into a mold under high pressure. The
 polymer then cools and solidifies into a shape that has con-
 formed to the shape of the mold. Id., col. 12 ll. 58–64;
 col. 16 ll. 27–46. Additionally, the patent teaches that the
 monolithic body is made from thermoplastic. An ad-
 vantage of using thermoplastics is that, when the motor
Case: 19-1718   Document: 77   Page: 5   Filed: 05/15/2020
Case: 19-1718    Document: 77      Page: 6    Filed: 05/15/2020




 6       INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.



 heat transfer pipes, and the fluid removes the heat pro-
 duced by the stator core 3 and coil 33. Id., ¶¶ 21–22. Kon-
 ishi also discloses additional synthetic or thermoplastic
 resins that can be used to seal the stator core, such as pol-
 yphenylene sulfide and syndiotactic polystyrene.
 J.A. 3195, ¶¶ 29–33.
                  C. The Board’s Decisions
     On December 12, 2018, the Board issued its final writ-
 ten decisions. In IPR2017-01538, the Board found that Ai-
 sin had shown by a preponderance of the evidence that
 claims 24–27 of the ’348 are unpatentable as obvious over
 Konishi. Aisin Seiki Co., Ltd. v. Intellectual Ventures II
 LLC, No. IPR2017-01538, 2018 WL 6584583, at *14
 (P.T.A.B. Dec. 12, 2018).
      The Board construed the term “monolithic body” as “a
 body formed as a single piece.” Id. at *4. The Board con-
 cluded that this does not exclude a body formed by “unitiz-
 ing multiple pieces.” Id. The Board construed the term “a
 fluid pathway at least partially embedded in and integral
 with the monolithic body” as “a fluid pathway at least par-
 tially (i) fixed within and formed by the material of the
 monolithic body or (ii) formed by a conduit fixed within and
 integrally surrounded by the material of the monolithic
 body.” Id. As to the term “plumbing fitting,” the Board
 found that it “refer[s] to a connector that couples conduits
 together in a fluid-tight manner.” Id. at *6.
     As relevant to this appeal, the Board found that Kon-
 ishi discloses, or renders obvious, the independent claim 24
 limitation “a monolithic body of injection molded thermo-
 plastic material substantially encapsulating the at least
 one conductor.” Id. at *9–12. According to the Board, Kon-
 ishi discloses that stator molded portion 5 and stator can
 51 are formed as a single unit, and accordingly, “the stator
 molded portion 5/stator can 51 is a monolithic body that
 entirely surrounds windings 33, as permitted by [its] con-
 struction of the phrase.” Id. at *10. The Board also found
Case: 19-1718     Document: 77     Page: 7      Filed: 05/15/2020




 INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.      7



 that Konishi teaches the use of injection-molded thermo-
 plastic to make the monolithic body. Id. at *11–12. Accord-
 ing to the Board, Konishi expressly teaches a molded stator
 made from polydicyclopentadiene, and expressly states
 that thermoplastic is suitable for sealing the stator core.
Id. The Board rejected Intellectual Ventures’ argument
 that a person of skill in the art (“POSA”) would not use
 thermoplastic in Konishi’s motor due to the risk of melting
 in the vicinity of the windings 33. Id. at *13. In doing so,
 the Board noted that Konishi itself discloses the possibility
 of utilizing thermoplastics and would not have made such
 a disclosure if it did not account for the heat generated by
 windings 33. Id. As a result, the Board found that Konishi
 teaches this limitation.
      As to the dependent claims, Intellectual Ventures did
 not dispute that Konishi teaches the additional limitations
 of dependent claims 25 and 26. Id. With respect to claim
 27, the Board found the limitation “said at least one of a
 fluid inlet and a fluid outlet is in the form of a plumbing
 fitting” obvious in light of Konishi. Id. According to the
 Board, Konishi explains that working fluid is drawn into
 and flows out of flow paths 52, and fluid is confined in these
 paths “in a fluid-tight manner to achieve its heat removal
 function.” Id. at *14. Accordingly, the Board found that
 Aisin had shown by a preponderance of the evidence that
 claims 24–27 would have been obvious over the teachings
 of Konishi. Id.
      Intellectual Ventures filed requests for rehearing pur-
 suant to 37 C.F.R. § 42.71(d), which the Board denied on
 February 4, 2019. J.A. 715–24; J.A. 2951–60. This appeal
 followed. We have jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(4) and 35 U.S.C. § 141.
                        II. DISCUSSION
     The scope of our review in an appeal from the Board is
 limited. We review the Board’s factual findings for sub-
 stantial evidence and the Board’s legal conclusions de novo.
Case: 19-1718    Document: 77      Page: 8    Filed: 05/15/2020




 8       INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.



 Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1297
 (Fed. Cir. 2015). “Substantial evidence . . . means such rel-
 evant evidence as a reasonable mind might accept as ade-
 quate to support a conclusion.” Consol. Edison Co. v.
 NLRB, 305 U.S. 197, 229 (1938). Obviousness is a question
 of law based on underlying facts. Apple Inc. v. Samsung
 Elecs. Co., 839 F.3d 1034, 1047 (Fed. Cir. 2016) (en banc).
 What the prior art teaches, whether a person of ordinary
 skill in the art would have been motivated to combine ref-
 erences, and whether a reference teaches away from the
 claimed invention are all questions of fact. Id. at 1047–48;
 In re Mouttet, 686 F.3d 1322, 1330 (Fed. Cir. 2012).
     On appeal, Intellectual Ventures argues that the chal-
 lenged claims are not obvious over the various asserted
 grounds of unpatentability. As to obviousness in light of
 Konishi, Intellectual Ventures challenges the Board’s con-
 clusion on just one theory: it argues that the Board’s find-
 ings are not supported by substantial evidence because the
 claims require “injection molded thermoplastic,” and it
 would not have been obvious or feasible to make Konishi’s
 stator can from thermoplastic. Appellant’s Br. 61.
     As it did before the Board, Intellectual Ventures argues
 that a POSA would have been dissuaded from using ther-
 moplastic material to form Konishi’s monolithic body be-
 cause of concerns regarding the high temperature
 environment of Konishi’s stator can. Id. at 62–66. 2 Accord-
 ing to Intellectual Ventures, in the preferred embodiment
 of Konishi, the monolithic body is made up of specially en-
 gineered thermoset material polydicyclopentadiene—dis-
 tinguishable from thermoplastic in that it can retain its
 mechanical strength upon reheating. Id. at 13, 61.


     2    Intellectual Ventures does not dispute that using
 injection molded thermoplastic to form Konishi’s mono-
 lithic body would result in a structure that meets all the
 claim limitations. Appellant’s Br. 61–67.
Case: 19-1718     Document: 77      Page: 9     Filed: 05/15/2020




 INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.      9



 Intellectual Ventures maintains that this distinction is im-
 portant because exposure to heat causes thermoplastic to
 soften or melt, and consequently lose its desired shape. Id.
 at 13–14. By contrast, thermoset materials can withstand
 high temperatures. Intellectual Ventures relies on por-
 tions of its expert declaration to argue that it would not
 have been obvious or even feasible to make the stator can
 of Konishi from thermoplastic. Appellant’s Br. 62–65.
     At bottom, Intellectual Ventures’ arguments are an at-
 tempt to differentiate between the stator can 51 and the
 stator molded portion 5. Intellectual Ventures agrees that
 Konishi teaches (1) that thermoplastics may be used to
 form the stator molded portion 5; and (2) the stator molded
 portion 5 and stator can 51 may be formed as a single unit.
 Appellant’s Br. 62; Appellant’s Reply Br. 1. But it insists
 that it does not follow that the stator can 51 may be made
 of thermoplastic.
      The government responds that the Board considered
 this same argument, weighed the testimony of Intellectual
 Ventures’ expert, and rejected it. Appellee’s Br. 28. In the
 government’s view, the Board’s factual determinations re-
 garding what Konishi would teach a POSA are supported
 by substantial evidence. The government argues that In-
 tellectual Ventures “turns a blind eye” to Konishi’s disclo-
 sure that it is possible to seal the stator core using a stator
 can formed of materials including “synthetic resin,” and
 such resins include thermoplastics. Id. at 29 (citing J.A.
 3195, ¶ 30). According to the government, this disclosure,
 combined with Konishi’s teaching that “[w]hen sealing as
 described above, the stator can . . . can also form a single
 unit with the stator mold,” provides substantial evidence
 support for the Board’s decision. Id. at 30 (citing J.A. 3195,
 ¶ 38). We agree with the government.
     The Board considered similar arguments regarding
 Konishi, and—based on the disclosures of Konishi and the
 testimony of Aisin’s expert—found that it would have been
Case: 19-1718     Document: 77     Page: 10     Filed: 05/15/2020




 10       INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.



 obvious to utilize injection molded thermoplastic to form
 Konishi’s monolithic body (made up of the stator molded
 portion 5 and the stator can 51). Aisin Seiki, 2018 WL
6584583, at *11. Specifically, the Board found that Konishi
 discloses that the stator molded portion 5 and stator can 51
 are formed as a “single unit” (thereby making up the mon-
 olithic body) and that injection molding is an exemplary
 method of sealing the stator core. Id. (citing J.A. 3194,
 ¶ 16; J.A. 3195, ¶¶ 30–31, 37–38). Indeed, Konishi ex-
 pressly discloses that “thermoplastic resins” are types of
 synthetic resins that can be used to seal the stator core,
 and provides a list of various thermoplastic materials suit-
 able for such use. J.A. 3195, ¶¶ 30–31. Konishi also
 teaches that:
      Examples of methods used in sealing the stator
      core, etc., include RIM, resin transfer molding, re-
      active molding, casting molding, injection molding,
      and so on. Of these methods, reactive injection
      molding is particularly preferable, since only little
      force is required to close the mold, and the method
      is suitable to molding large, complex shapes like
      the stators of canned motor pumps.
 J.A. 3195, ¶ 37. As the Board noted, Aisin’s expert Dr.
 Trumper described Konishi’s disclosures as follows:
      [B]ecause thermoplastics were well known to have
      properties well-suited for use in these environ-
      ments, such as high heat conductivity allowing
      heat to be easily transferred away from the motor,
      a POSITA would have easily chosen a thermo-
      plastic for use in sealing the stator core via injec-
      tion molding. Alternatively, it would have been
      obvious to a POSITA to mold the stator mold 5 and
      stator can 51 as a single piece . . . in view of Kon-
      ishi’s description of integrally forming the stator
      mold 5 with the stator can 51.
 J.A. 3110, ¶¶ 87–88 (citing J.A. 3194–95, ¶¶ 16, 28, 38).
Case: 19-1718    Document: 77      Page: 11     Filed: 05/15/2020




 INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.    11



     The Board also considered the testimony of Intellectual
 Ventures’ expert Dr. Garris—stating that a POSA would
 not use thermoplastic because of the expectation that the
 material would soften or melt because of heat from the
 windings 33—and found that this testimony was incon-
 sistent with Konishi’s express disclosures. Aisin Seiki,
 2018 WL 6584583, at *11. Specifically, the Board found
 Dr. Garris’s assertions unpersuasive in light of Konishi’s
 teachings that (1) heat produced by windings/coils 33 is “re-
 moved to the outside by the working fluid that passes
 through the inside of heat transfer pipes 1”; and (2) heat
 produced by the stator core 3 and the stator coil 33 is re-
 moved to the outside by the working fluid that passes
 through the flow paths 52. Id. (citing J.A. 3194, ¶¶ 21, 22).
 We defer to the Board’s credibility determinations regard-
 ing expert testimony.
     We also reject Intellectual Ventures’ arguments that
 the Board’s findings are not based on any expert testimony
 and should be rejected. First, the Board noted that it was
 “persuaded by Dr. Trumper’s testimony that such materi-
 als were suitable, as taught by Konishi, and provided well-
 known benefits, e.g., high heat conductivity.” Id. (citing
 J.A. 3110, ¶¶ 86–87). That Intellectual Ventures disagrees
 with the Board’s reading of Dr. Trumper’s testimony is of
 no moment. See Appellant’s Br. 62 (“This statement [re-
 garding Konishi’s teachings] by Petitioners’ expert is a non
 sequitur at best.”). Second, as the government correctly
 notes, in appropriate circumstances, the Board can make
 findings without expert testimony. See Appellee’s Br.
 33–34 (citing Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064,
 1079 (Fed. Cir. 2015)). Intellectual Ventures’ attempts to
 distinguish Belden are unpersuasive. See Appellant’s Re-
 ply Br. 2–3. Belden makes clear that, depending on the
 complexity of the art, Board members may be able to easily
 understand and “soundly explain” the prior art without
 help from experts. Belden, 805 F.3d at 1079 (Fed. Cir.
 2015); see also VirnetX Inc. v. Apple Inc., 665 F. App’x 880,
Case: 19-1718   Document: 77     Page: 12      Filed: 05/15/2020




 12      INTELLECTUAL VENTURES II LLC   v. AISIN SEIKI CO., LTD.



 884 (Fed. Cir. 2016) (unpublished) (“[T]o the extent that
 [Patent Owner] contends that the PTAB must consider ex-
 pert testimony, no authority supports that proposition.”).
 Here, the Board considered expert testimony in addition to
 the disclosures of Konishi itself. It weighed this evidence
 and chose not to credit the testimony of Intellectual Ven-
 tures’ expert. Given the art at issue, we do not view the
 Board’s findings as “read[ing] into Konishi that which is
 not there.” Appellant’s Reply Br. 3.
     Accordingly, we conclude that substantial evidence
 supports the Board’s findings that Konishi discloses the
 use of injection molded thermoplastic in its motor. The
 Board’s conclusion that claims 24–27 of the ’348 patent are
 unpatentable as obvious is not erroneous.
                      III. CONCLUSION
      Because we conclude that all challenged claims would
 have been obvious over Konishi, we affirm the Board’s de-
 cision on that ground and need not address the parties’ ar-
 guments regarding the other grounds of unpatentability.
 Accordingly, we affirm the Board’s final written decisions.
                       AFFIRMED